Citation Nr: 0033514	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's daughter, J., became permanently 
incapable of self-support before the age of 18.

(The issues of entitlement to increased evaluations for 
pulmonary tuberculosis, residual of moderate gunshot wound of 
right muscle group IX, and residual of moderate gunshot wound 
of left muscle group XV are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1947.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office. 


REMAND

Pursuant to 38 C.F.R. § 3.356 (2000), in order to establish 
entitlement to basic eligibility or pension benefits as a 
"helpless" child, the child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  Rating 
determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through 
her own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.

In the instant case, Donald Tarr, M.D., in a February 1998 
statement, reported that the veteran's daughter, J., was 
totally and permanently disabled due to chronic seizure 
syndrome, left side paraplegia secondary to birth 
intrauterine injuries, and surgical removal of brain tumor in 
1996.  However, there are no medical records of treatment 
prior to 1986.  The veteran's daughter, J., turned 18 in 
October 1969.  The veteran contends that his daughter, J., 
has been disabled since birth, but he also reports that she 
graduated from high school in 1970 and worked for a period 
thereafter.  The birth certificate reveals that the veteran's 
daughter, J., was born at Glenn Maternity Hospital in 1951.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran's daughter, J., 
from her birth in October 1951 through 
her 18th birthday in October 1969.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After obtaining the appropriate 
authorization, the RO should contact the 
Glenn Maternity Hospital in Tennessee and 
request copies of records pertaining to 
J.'s birth and any treatment thereafter.

3.  The RO should request the name and 
addresses of the schools that J attended 
from elementary to high school.  After 
obtaining the appropriate authorization, 
the RO should contact the schools and 
request copies of educational and 
physical records pertaining to J. 

Thereafter, the case should be returned to the Board, if in 
order, after readjudication under the Veterans Claims 
Assistance Act of 2000.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





